El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
La apelación qne motiva este recurso ha sido interpuesta contra una resolución del Tribunal de Distrito de Mayagüez que exime al demandado de los efectos de una sentencia contra él registrada en rebeldía y que le permite presentar su contestación a la demanda.
La demandada había formulado una excepción previa a la demanda que le reclama $20,000 como indemnización de daños y perjuicios por negligencia, y habiendo la demandante obtenido después permiso para enmendar su alegación, retiró la demandada su excepción y el tribunal le concedió 30 días para que presentara su contestación. Al día siguiente de transcurrido este término sin que la hubiera presentado, a instancia del demandante anotó el secretario la rebeldía del demandado, y un día después registró una sentencia en rebel-día por la cantidad reclamada.
Como esa sentencia ha sido dejada sin efecto por el tribunal inferior no consideraremos en este caso si el secre-tario puede en un pleito de la naturaleza del presente registrar ministerialmente una sentencia contra el demandado y nos limitaremos a la cuestión propuesta que es, la de si el tribunal inferior abusó de su poder discrecional en' la reso-lución apelada.
Al resolver el Tribunal de Distrito de Mayagüez en este caso en la forma en que lo hizo se basó en una moción del demandado presentada dos días después de la sentencia y varias declaraciones juradas acompañadas con ella, y en la *246contestación a la demanda que también le presentó. De todos estos documentos, ninguno de los cuales lia sido impugnado por medio de declaraciones juradas, resulta que residiendo en San Juan el abogado que había de contestar la demanda la redactó y .puso bajo sobre el día antes de vencerse el tér-mino para presentarla y entregó el pliego que la contenía a un empleado suyo para que lo pusiera en el correo debi-damente franqueado para ser entregado al Sr. Moscoso de Mayagüez, que había de recoger en ese ciudad el juramento de la contestación y presentarla al tribunal, pero que por un accidente imprevisto dicho pliego se le extravió a la persona que había de ponerlo en el correo. También resulta de la declaración jurada del abogado, y de la propia con-testación, que el demandado tiene una buena defensa en este pleito.
El artículo 140 del Código de Enjuiciamiento Civil per-mite que un tribunal pueda discrecionalmente eximir a una parte de una sentencia o de cualquier otro procedimiento tomado contra ella siempre que haya habido negligencia excusable y también que presente una contestación después del tiempo fijado por la ley.
En vista de los hechos que ocurrieron en este caso enten-demos que el tribunal inferior ejercitó propiamente su facul-tad discrecional y como no vemos, ni se nos ha demostrado, que haya abusado de ese poder, no revocaremos su decisión.
Cuando la ley concede a un tribunal poder, discrecional para ejecutar algún acto, los tribunales superiores no revo-carán esa decisión tomada en ejercicio de ese poder, si no se demuestra suficientemente que al hacerlo abusó de la facul-tad que la ley le ha concedido.
Es mejor práctica permitir a las partes que se defiendan y resolver las cuestiones oyéndolas, que no la de sostener sentencias dictadas en reoeldía, cuando se demuestra que el descuido en cumplir la Ley de Procedimientos ha sido excu*247sable y no debido al deseo de entorpecer y demorar la cues-tión litigiosa.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.